UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4239


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JORGE   ZARATE-CASTILLO,  a/k/a    Jose   Diaz-Mendez,   a/k/a
Bartolome Avellaneda Marin,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00062-WO-1)


Submitted:   November 18, 2010            Decided:   March 18, 2011


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Wilson, Jr., MERRITT, FLEBOTTE, WILSON, WEBB & CARUSO,
PLLC, Durham, North Carolina, for Appellant.      Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Jorge       Zarate-Castillo           appeals       his     conviction          and

eighty-seven          month    sentence         for    illegal      reentry      after      being

convicted        of    an    aggravated      felony,        in    violation      of    8   U.S.C.

§ 1326(a), (b)(2) (2006).                  Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are   no    meritorious            grounds      for    appeal.        Counsel         questions,

however,        whether      the     district     court      erred    in    failing        to   run

Zarate-Castillo’s             sentence      concurrently          with     his   undischarged

state sentence.             Zarate-Castillo has filed a pro se supplemental

brief      in    which        he     contends        that    he    received       ineffective

assistance of counsel.               Finding no reversible error, we affirm.

                In accordance with Anders, we have thoroughly reviewed

the record to ascertain whether there are any meritorious issues

for appeal.           Our review of the plea colloquy discloses that the

district court fully complied with the mandates of Fed. R. Crim.

P. 11 in accepting Zarate-Castillo’s guilty plea.                                The district

court      ensured          that     the     plea      was       entered     knowingly          and

voluntarily and was supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir. 1991).           We therefore affirm Zarate-Castillo’s conviction.

                We          review         Zarate-Castillo’s                sentence            for

reasonableness,             applying       an    abuse       of    discretion          standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                                   This review

                                                 2
requires consideration of both the procedural and substantive

reasonableness of the sentence.                     Id.        We assess whether the

district       court    properly       calculated         the     advisory       guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a)

(2006), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                         Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010);

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                                  If

there    is     no     procedural      error,       we     review       the     substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the    standards       set    forth    in    § 3553(a).”              United     States      v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                    If the

sentence is within the guidelines range, we apply a presumption

of reasonableness.           Rita v. United States, 551 U.S. 338, 346-56

(2007)    (upholding         presumption       of     reasonableness           for    within-

guidelines sentence).

               We have thoroughly reviewed the record and conclude

that     the    sentence       is     both   procedurally             and     substantively

reasonable.       The district court properly calculated the advisory

guidelines      range,       considered      the    § 3553(a)         factors,        made    an

individualized         assessment      based     on      the    facts       presented,       and

adequately      explained       the     reasons       for       its    chosen        sentence.

                                             3
Moreover, Zarate-Castillo has failed to overcome the presumption

of reasonableness we accord his within-guidelines sentence.                                    See

United      States      v.     Go,    517       F.3d     216,       218    (4th     Cir.    2008).

Additionally, we find no abuse of discretion in the district

court’s decision to run Zarate-Castillo’s sentence consecutive

to    his    undischarged           state       sentence.           See    United     States     v.

Puckett,      61      F.3d   1092,     1097       (4th       Cir.    1995)    (setting        forth

standard of review).

              Finally,         in    his    pro    se       supplemental      brief,       Zarate-

Castillo contends that counsel was ineffective for failing to

oppose      the    imposition         of    a    consecutive         sentence;       failing     to

object to or explain the various aliases attributed to Zarate-

Castillo; failing to correct the Government’s assertion that he

had    served         only     nine    months          of    his     state        sentence;     and

exhibiting        a    “lack    of    diligent         preparation          and    zelous     [sic]

representation.”             Claims of ineffective assistance of counsel,

however, are generally not cognizable on direct appeal, unless

counsel’s          “ineffectiveness              conclusively             appears     from      the

record.”          United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir. 2006).           Because it does not conclusively appear from the

record that Zarate-Castillo received ineffective assistance of

counsel, we decline to consider his claims on direct appeal.




                                                  4
            In accordance with Anders, we have reviewed the record

and found no meritorious issues on appeal.                    We therefore affirm

the judgment of the district court.                   At this juncture, we deny

counsel’s motion to withdraw.             This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                       If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw       from   representation.

Counsel’s motion must state that a copy thereof was served on

the client.     We dispense with oral argument because the facts

and legal contentions are adequately expressed in the materials

before   the   court   and    argument        would    not    aid   the   decisional

process.

                                                                            AFFIRMED




                                          5